Citation Nr: 1712273	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-41 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for left shoulder disability, evaluated as noncompensable prior to September 7, 2015, and evaluated as 20 percent disabling beginning September 8, 2015.  

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984, from December 2002 to January 2003, from May 2007 to July 2007, and from November 2007 to September 2008.  The Veteran also has unverified active service from February 2003 to September 2005, and he served in the Army National Guard before and between all periods of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran also appealed decisions to deny service connection for left elbow disability and peripheral neuropathy of the both upper extremities.  Service connection has been granted for these conditions.  Thus, these issues are thus no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for further development before adjudicating the Veteran's claim.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical conclusion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Further, when the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

By way of history, the Veteran has a documented history of reporting headaches during his military service.  In a February 1989, report of medical history, the Veteran indicated that he had a positive history for a head injury.  The attending physician noted that the head injury was a laceration with no concussion.  The Veteran was involved in a head-on motor vehicle accident in March 2003.  A preliminary report of the accident shows that the Veteran's head struck the head rest twice.  

Thereafter, the Veteran complained of neck and head pain.  An April 2003 treatment note shows the Veteran following up for treatment for occipital headaches.  A May 2003 treatment note shows the Veteran receiving followup treatment for occipital headaches after his accident.  At that time, the headache intensity was decreasing.  An October 2003 treatment note shows the Veteran presenting with complaints of neck pain and headaches.  A January 2004 treatment note from the orthopedic clinic shows the Veteran reporting having frontal headaches that were present much of the time.  This report was provided in a consultation regarding the Veteran's March 2003 motor vehicle accident.  A January 2004 Brain MRI showed "NONSPECIFIC WHITE MATTER SIGNAL CHANGES DESCRIBED IN MIGRAINOUS HEADACHES, VASCULITIS, CONNECTIVE TISSUE DISEASE, FOLLOWING TRAUMA, ETC."  In a February 2004 neurology note, the Veteran reported a prior history of headaches that occurred only several times per year.  The treating physician assessed the Veteran with post traumatic headaches with migrainous features.  Based a history of prior headaches and mild head injury, the physician suspected that the Veteran's current headaches were a reactivation of old migraine headaches and that the injury had triggered a chronic daily headache.  

In an August 2007 VA General Medical Examination, the Veteran reported that he had residual headaches from a motor vehicle accident in 2003.  He stated that he would have headaches as often as two times per week.  The examiner diagnosed the Veteran with headaches.  However, in a separate report, the examiner concluded that there was no evidence of migraines.  In a December 2010 VA examination, the Veteran reported that he had suffered from migraines since the 1990s when he had a motor vehicle accident.  

VA obtained an etiological opinion for the Veteran's claim in November 2014.  Taking note of the Veteran's medical history, the examiner found that there was "no overwhelming evidence found to suggest that the [Veteran's] headache diagnosed in 2007 ... progressed to his diagnosed migraines in 2010."  The examiner then discussed the Veteran's history of complaining of headaches since his motor vehicle accident in 2003 and that records actually showed evidence of headaches prior to this incident.  

The November 2014 opinion is inadequate.  First, the examiner provided an opinion that places a higher evidentiary standard than the one required in the instant case.  That is, the Veteran does not have to show by "overwhelming" evidence that his migraines are related to service.  Rather, service connection may be shown by a lesser standard, i.e. at least as likely as not.  

In addition, the examiner provided a negative nexus opinion regarding the question of whether migraines diagnosed in 2010 were related to headaches diagnosed in 2007.  The Veteran has variously reported the onset of his headaches to be coincidental to accidents occurring in either March 2003 or in the 1990s.  Further, his service treatment records document treatment on numerous occasions for headaches.  As noted by the Veteran's representative in a February 2017 brief, the Veteran is competent to comment on observable symptoms such as recurring headaches.  

In light of the deficiencies in the November 2014 opinion, the Board finds that remand is appropriate for an adequate opinion.

Next, remand is required to obtain an additional VA examination for the Veteran's left shoulder.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet.App. 158 (2016).  A VA examination for the left shoulder was conducted in September 2015.  The examiner provided range of motion measurements for flexion, abduction, external and internal rotation without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion, or providing the same measurements for the opposite joint, if undamaged.  The examiner did indicate that the Veteran had pain with weight bearing.  However, this does not meet the criteria noted in Correia.  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  

Finally, the Board notes that the Veteran's military personnel records and service treatment records seem to be incomplete.  The record does not show the DD 214 that corresponds with the period of active duty from February 2003 to September 2005.  Further, the Veteran has extensive service in the Army National Guard between his periods of service.  To the extent he has described having headaches that had onset during the 1990s, medical records from the Veteran's service in the Army National Guard are relevant and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of treatment. 

2.  The AOJ should take all necessary steps to obtain any service treatment records related to the Veteran's Reserve and/or National Guard service.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his migraine headaches.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine disorder was caused or aggravated by the Veteran's military service.  The examiner should specifically address the following:  in-service documentation of headaches, including a January 2004 MRI showing evidence of nonspecific white matter signal changes described in migrainous headaches and 2) the Veteran's statements indicating that he has suffered from migraines since his military service.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left shoulder disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite joint, if undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


